Title: To James Madison from Lafayette, 25 January 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                    
                        
                            My dear Sir
                        
                        
                            La grange
                            Janury 25h 1816
                        
                    
                    The Correspondance of Mr Jackson Has over My Letters, in our Quick Sand of politicks, the advantage of Being writen from the Center and On the Spur of the Occasion. The Sad Situation of this Country, the Views of its Legislators, the Sentiments of its Government, and the main object of foreign powers are obvious. On one Side Coblentz and pilnitz on our part the principles of 1789. Such is the Case not only for france But for Europe. In the mean while Some Courts may Run Headlong into the perils of open Counter-Revolution, others dissemble their fears and Amuse the public with Granted Constitutions, they may all, including the tuileries, Unite Against french freedom and national Power, Yet Each of them Seek for french intriguers Against their Associates, in Case they Quarell, and against their own Work, in Case it Cann[o]t be Supported; There Remains a Vivid Sap, originally American Grass, that Shall Sprout and Spread over their Contemptible diplomacy, and Every Where Attest and Secure the Rights of Mankind.
                    Among the Numerous Emigrants to the U.S. Several from Actual proscription others from an Anticipation of it, or Because, while they dislike the present order, their Hopes if not their Strength are Exhausted, I Receive daily Applications for Encouragement to be placed in the Army or Navy. My Answer Has Ever Been Conformant to What I know of the state and Rules of Both in the American Service. In two Cases However I Have taken the Liberty to write. An Engineer of a transcendant Merit General Bernard, Late aid de Camp to Napoleon, and a navy oficer, Charles du perron, who altho’ He might Be Employ’d, is determined never to Mount a french Ship But Under the tricolor flag, and Has no view to promotion wishing only to be admitted for Sometime in the American Navy Ranking

the last among those of His present Rank in france, it Came into My Head, as He is of a piemontese Family and Acquainted with the italian States, that if a negociation Respecting Some ships at Venice was to take place, He might Be there Usefully Employ’d. Inclosed is the Copy of a Letter writen by the imperial minister of marine. I Have Been Bolder in Encouraging the talents in other Lines, Such as that of the ponts et chaussées which may at any time Be Usefully Employ’d.
                    I Cannot Conceive How Napoleon, to whom Every facility Had Been given to go over to America, Had the folly to Surrender Himself to the British. His Brother Joseph Has Been wiser. I ever found Him Very friendly to the U.S. and personally friendly to me. He Honestly Endeavour’d to dissuade the Emperor from the line of politicks He Had adopted with Respect to American trade, and So did His Brother in law the Actual prince of Sweden.
                    While the two Royalist parties are debating Upon the graduations of Arbitrariness and proscriptions, Some friends of mine in Each House, d’argenson and Broglie, lanjuinais, tracy &c. are Voting Against Both Sections. Permit me to include the late opinion of Young Broglie who Seats as a duke in the House of peers. I was much pleased with it and told him, on a Visit He Has Just paid at La Grange, that I would Compliment that maiden opinion with Sending it to You. Mr. Crawford Has Seen this Young man at mde de staël’s whose daughter He is going to marry.
                    I Have Not Received any information Respecting the location of the tract near New orleans. Sir John Coghill Has Received an answer, and I Have got a letter Both of which Suppose Anterior intelligences which did not Reach me. M. du plantier does no More write. As we Are in Hopes of the Arrival of Mr. Gallatin I Suppose He may tell me Something more positive. In the mean while I know from Experience that No measure that may Be taken with propriety Can Escape your friendly Concern in my Behalf, and other measures I would as much as any man Heartily deprecate. Adieu, my dear Sir, Be pleased to Remember me to all friends about You, and Receive the Expression of my Grateful and most Affectionate Respect
                    
                        
                            Lafayette
                        
                    
                